DETAILED ACTION

	This action is responsive to amendments and arguments made 08/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/21/2022 and 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-3, 5-10, 12-18, 20, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable under Manico (6,043,021) as modified by Martin (2013/0002265).
As to claim 1: Manico teaches an environmental exposure indicator comprising:
a substrate (figure 2);
an environmental exposure indicator (“EEI”) material provided on the substrate that is configured to change an optical property between a creation state and an end state (figures 3a-3d and 4a-4d);
the environmental exposure indicator material having a deployment state, between the creation state and the end state, at a deployment time; and
calibration data based on the deployment state (as seen in figures 3a and 4a, these are the creation state, and 3d and 4d are the end state).
Manico is silent as to that specifically the calibration data is optical information measured at the deployment state, instead it is shipped with a predetermined initial state.
Martin teaches an optical time/temperature indicator (paragraph 0030), wherein the indicator receives an initial measurement which is used to calibrate for future calculations (paragraph 0054).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Manico with the teachings of Martin so that the time between construction and use might be modeled and accounted for in the future temperature determinations (Martin, paragraph 0054).
As to claim 2: Manico teaches that the calibration data is encoded in an indicia provided on the substrate (column 5, lines 36-61).
As to claim 3: Manico teaches that the indicia is a barcode (column 5, lines 36-61).
As to claim 5: Manico teaches that the optical property of the EEI material changes responsive to a cumulative exposure to a first environmental condition before the deployment time and the optical property of the EEI material changes responsive to a second cumulative exposure to a second environmental condition after the deployment time (column 5, lines 36-61).
As to claim 6: Manico teaches that the first environmental condition is temperature and the second environmental condition is temperature (column 5, lines 36-61).
As to claim 7: Manico teaches that the optical property is reflectivity of light in the visible spectrum (as seen in figures 3, 4).
As to claim 8: Manico teaches that the indicator is configured for attachment to an item and the indicia further comprises data associated with the item (figure 2).
As to claims 9 and 16: Manico teaches a media processing device comprising:
a processor; and
an image capture assembly (column 5, lines 36-61 explain a bar code reader) configured to
capture an image of a media comprising an environmental exposure indicator (“EEI”) material (material shown in figures 3 and 4),
analyze the captured image to detect a current optical property of the environmental exposure indicator material,
determine calibration data based on the detected optical property, and
encode the calibration data to the media (column 5, lines 36-61, explain a bar code reader that reads the EEI material, then optimizes a process based on this data, which is considered calibration data).
As to claim 10: Manico teaches that encoding includes printing an indicia on the media (column 5, lines 36-61, where the fiunishing process includes printing procedures).
As to claim 12: Manico teaches that the calibration data is further based on a deployment state of the EEI material (figures 3 and 4).
As to claim 13: Manico teaches that the calibration data is further based on at least one of an end state and a nominal end state of the EEI material (nominal and end states shown in figures 3a, 4a and 3d, 4d respectively).
As to claim 14: Manico teaches that the calibration data is further based on deployment data (fresh state, 61).
As to claim 15: Manico teaches that an optical property of the EEI material is configured to change between the current optical property and an end state optical property in response to a cumulative exposure to an environmental condition (column 5, lines 36-61).
As to claim 18: Mancio teaches that the calibration data includes at least one of (i) a timestamp indicative of a time of manufacture of the environmental exposure material and (ii) an initial optical property associated with the creation state of the environmental exposure material (3a and 4a are the initial optical property, at 61).
As to claim 20: Mancio teaches that the calibration data is at least one of (i) encoded within the environmental exposure indicator and (ii) linked to the environmental exposure indicator and obtained from an external database upon reading (calibration data is derived from readability of the barcode, as explained in column 5, lines 36-61).
As to claim 23: Mancio teaches that the indicia includes at least one of a symbol and a dataform, is a two-dimensional barcode symbol that includes at least one encoded data identifier, and wherein a first data identifier of the at least one encoded data identifier indicates product life equation parameters associated with the optical property of the environmental exposure indicator material (column 5, lines 36-61, figures 3 and 4).
As to claim 29: Manico teaches that the system is one of a barcode reader and a barcode scanner (column 5, lines 36-61).
2. 	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manico (6,043,021) as modified by Martin (2013/0002265) as applied to claims 1 and 9, and further in view of Planton (2015/0317896).  The teachings of Manico as modified by Martin are discussed above.
As to claims 4 and 11: Manico as modified by Martin teaches the limitations of claims 1 and 9.
Manico is silent as to that the data is in an RFID tag coupled to the substrate.
Planton teaches a tag attached to a substrate, wherein the tag displays both temperature and time indicia in both barcode and RFID formats (paragraph 0058, figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Manico as modified by Martin with the teachings of Planton so that the label is readable by a machine, a scanner and a human through visual indicia, thereby expanding the utility of the device by allowing the most common reading techniques to be employed.

Response to Amendment
Independent claims are amended to include that calibration data is determined at the deployment state.

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 18, 20, 23 and 29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims are newly rejected by Manico (6,043,021) as modified by Martin (2013/0002265).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876